             Case 2:14-cr-00010-WBS Document 140 Filed 03/04/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MATTHEW G. MORRIS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                     IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:14-CR-10-WBS
12                                   Plaintiff,          STIPULATION TO CONTINUE SENTENCING;
                                                         ORDER
13                          v.
                                                         DATE: March 8, 2021
14   CHAD CARL JAYCOX,                                   TIME: 9:00 a.m.
                                                         COURT: Hon. William B. Shubb
15                                   Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for re-sentencing on remand from the Ninth Circuit

21 on March 8, 2021.

22          2.      By this stipulation, the parties now move to continue the re-sentencing until April 26,

23 2021 at 9:00 a.m. Any sentencing memorandum by either party would be due by April 19, 2021.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)      The Ninth Circuit has not yet acted on the parties’ joint motion to remand the

26          matter of restitution.

27                  b)      The parties would prefer to resolve re-sentencing on all issues in one hearing.

28                  c)      The parties have contacted the Probation Officer assigned to this case, and she is


      STIPULATION TO CONTINUE SENTENCING                 1
30
             Case 2:14-cr-00010-WBS Document 140 Filed 03/04/21 Page 2 of 2


 1         able to arrange for a representative to be present at the new sentencing date.

 2         IT IS SO STIPULATED.

 3

 4
     Dated: March 3, 2021                                   PHILLIP A. TALBERT
 5                                                          Acting United States Attorney
 6
                                                            /s/ MATTHEW G. MORRIS
 7                                                          MATTHEW G. MORRIS
                                                            Assistant United States Attorney
 8

 9
     Dated: March 3, 2021                                   /s/ JEROME PRICE
10                                                          JEROME PRICE
11                                                          Counsel for Defendant
                                                            CHAD CARL JAYCOX
12

13

14
                                           FINDINGS AND ORDER
15
           IT IS SO FOUND AND ORDERED.
16
           Dated: March 3, 2021
17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE SENTENCING                2
30
